11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT
Tory Levon Kirk,                                 * From the Criminal District
                                                  Court No. 5 of Dallas County,
                                                  Trial Court No. F-0962440-L.

Vs. No. 11-13-00130-CR                          * July 11, 2013

The State of Texas,                             * Per Curiam Memorandum Opinion
                                                  (Panel consists of: Wright, C.J.,
                                                  McCall, J., and Willson, J.)

     This court has considered Tory Levon Kirk’s motion to dismiss his appeal for lack
of jurisdiction and concludes that the motion should be granted.        Therefore, in
accordance with this court’s opinion, the appeal is dismissed.